DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/045,958 on October 7, 2021. Please note: Claims 1-10 have been canceled, and claims 11, 17 and 18 have been amended. Claims 11-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10037093 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 11 recites the following: 
	“while the dual mode controller is operating in the second mode, supporting, by the dual mode controller, a function of the first stylus by extracting function information that describes the function of the first stylus from information transmitted from the first stylus and determining an operating mode of the dual mode controller based on the extracted function information”.
	This claim differs from original claim 9 in the parent application 15/649,215 because it adds that the supporting of the function of the first stylus is performed by extracting function information that describes the function of the first stylus from information transmitted from the first stylus and determining an operating mode of the dual mode controller based on the extracted function information. This necessitates that the extracting of function information is performed while the dual mode controller is operating in the second mode. In contrast, original claim 9 specifies performing the function of the first stylus while the dual mode controller is operating in the second mode, but the extracting is performed in response to detecting the response signal, which is transmitted by the first stylus in the first discovery process. The specification does not support the claim language because the disclosed process only appears to show that extracting of function information occurs in the discovery phase (See FIG. 10: S201 and S202 correspond to the discovery phase; See paragraph [0172]: function information FD included in ACK is extracted during S201). Therefore, the claim language, which requires the extraction to be performed in the second mode, is contrary to original claim 9 and the disclosure, which both support that the extraction is performed in the discovery phase. The claim should be amended in accordance with the supported original claim 9 in the parent application 15/649,215 or amended so it is supported by the original disclosure.
	Claims 12-19 depend on claim 11, and are therefore rejected for including the above discussed new matter.

Double Patenting
The nonstatutory double patenting rejections are hereby withdrawn because the terminal disclaimer filed 10/07/2021 overcome these rejections. 

Allowable Subject Matter
Claims 11-19 would be allowable if the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are overcome.
	The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art, either alone or in combination teaches all of the limitations of independent claim 11.
	The closest prior art to claim 11 is Chang et al. (US 20150153845 A1), hereinafter Chang, in view of Lee et al. (US 20150002425 A1), hereinafter Lee.
	See the discussion of Chang in view of Lee with regard to claim 1 in the Non-Final Office Action dated 01/09/2018 in the parent application 15/649,215.
	Furthermore, Chang in view of Lee does not explicitly teach:
	while the dual mode controller is operating in the second mode, supporting, by the dual mode controller, a function of the first stylus by extracting function information that describes the function of the first stylus from information transmitted from the first stylus and determining an operating mode of the dual mode controller based on the extracted function information.

	None of the other cited prior art, either alone or in combination teaches or renders obvious the above limitation in combination with all of the other limitations of claim 11.
	
	Claims 12-19 depend on claim 11, and therefore would be allowable if the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are overcome.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered and are not persuasive. 

	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692